Citation Nr: 1446046	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Columbia, South Carolina.  

The Veteran provided testimony at a Travel Board hearing in August 2012 before the undersigned.  The hearing transcript is within the claims files.  The record before the Board also consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The Board recognizes the Veteran perfected appeals as to claims for service connection for both PTSD and depression.  Service connection for PTSD was granted by way of an October 2010 rating decision; thus, the issue of whether service connection is warranted for PTSD is no longer within the Board's jurisdiction, although the matter related to depression remains on appeal.  Further, the Veteran perfected an appeal as to the claim for an increased rating for tinnitus.  This claim was withdrawn on the record at the August 2012 Travel Board hearing and, therefore, is also no longer within the Board's jurisdiction.

Concerning the Veteran's psychiatric claim other than PTSD, claimed as depression, the Board notes the United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In this case, the Veteran's claim for an acquired psychiatric disorder, other than PTSD, (originally claimed as entitlement to service connection for depression by the Veteran) has been expanded to encompass all acquired psychiatric disorders, other than PTSD, pursuant to Clemons.

The issue of entitlement to service connection for a heart condition was raised by the Veteran in July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions in November 2007 and April 2008 denied service connection for depression.  The Veteran did not file a notice of disagreement as to either determination. 

2.  Evidence received since the April 2008 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for depression and/or anxiety. 


CONCLUSION OF LAW

New and material evidence has been submitted since the April 2008 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran's claim was initially denied by way of a November 2007 rating decision and then, again, in April 2008.  In both rating decisions, the RO found that there was no evidence of an in-service incurrence of a psychiatric disorder, specifically depression.  The Veteran at no time indicated any disagreement with the decision rendered.  Because no indication of disagreement with the April 2008 rating decision denying service connection for depression was ever received, the April 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The Veteran filed a statement in December 2008 requesting service connection for PTSD, which the RO deemed a claim to reopen entitlement to service connection for both PTSD and depression.  Again, service connection for PTSD was separately awarded in October 2010.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the April 2008 rating decision consisted of the Veteran's claim, service treatment records, and post-service VA clinical records dated from January 2007 to April 2008.  Evidence added to the record since April 2008 includes ongoing VA clinical records showing treatment for major depressive disorder, VA's determination that the Veteran experienced fear of hostile military or terrorist activity during his active service in the Republic of Vietnam, and the Veteran's August 2012 Travel Board hearing testimony suggesting he experienced symptoms of depression and anxiety during his active service.

The Board finds the VA findings showing the existence of a current disability, combined with the later recognition of in-service fear coupled with the Veteran's hearing testimony suggesting that he experienced depression and anxiety in service, is new and material evidence sufficient to reopen this service connection claim.  The records and lay statements are new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneous to the evidence already of record.  The Board recognizes that, for purposes of reopening the Veteran's claim, his lay statements serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, the lay testimony suggesting a potential causal connection between a current acquired psychiatric disorder and the Veteran's active service, when considered contemporaneously with the Veteran's recognized in-service experiences, is material evidence.  Because the new evidence suggests the potential for a causal connection to exist between current disability and the Veteran's active service, the Board finds the evidence submitted since the April 2008 rating decision to be both new and material.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  In determining that the evidence submitted since the April 2008 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is reopened and, to this extent only, the appeal is granted.


REMAND

While the Board regrets any additional delay, a remand is necessary in order for the Veteran to be afforded a VA examination related to his claim for service connection for an acquired psychiatric disorder, other than PTSD.  

The Veteran has not been provided a VA examination for his psychiatric claim.  All psychiatric examination reports in the Veterans claims files pertain to his PTSD claim, but are without discussion of an acquired psychiatric disorder other than PTSD.  His clinical records throughout the pendency of this claim, however, have indeed shown ongoing treatment related to noted major depressive disorder and anxiety.  Further, VA has conceded that the Veteran experienced fear of hostile military or terrorist activity during his service in the Republic of Vietnam in the Vietnam Era.  The Veteran also provided testimony at the August 2012 Travel Board hearing that he experienced symptoms of depression and anxiety during his active service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA  must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, based upon the evidence noted, above, the Board finds that at present the evidence exists to warrant a VA examination.  The Board, therefore, finds that a remand is necessary in order to afford the Veteran a VA examination to assess the nature and etiology of any current psychiatric disorder other than PTSD. 

On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his psychiatric treatment.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant prior and ongoing VA treatment records related to the Veteran's treatment of his claimed psychiatric disorder(s), other than PTSD.  The RO must ensure the record is complete dating since the Veteran's separation from service.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, other than PTSD.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide diagnoses of any and all current psychiatric disabilities, other than PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed disorder, other than PTSD, is caused by or the result of any aspect of the Veteran's active service, to include the Veteran's recognized in-service fear of hostile military or terrorist activity, or the Veteran's reported in-service symptoms of depression and anxiety.    The examiner must also determine whether, with any medical certainty, he or she is able to delineate between the Veteran's PTSD and any other psychiatric diagnosis present.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


